Order entered September 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00154-CR

                         MARCUS ANDREW BURKETT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-41007-M

                                            ORDER
       Before the Court is appellant’s September 13, 2018 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 21, 2018. Appellant is cautioned that the failure to file a brief by that date may result

in the appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b).




                                                      /s/   LANA MYERS
                                                            JUSTICE